JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s minute order, filed October 10, 2006, denying appellant’s motion for reconsideration, be affirmed. That court did not abuse its discretion in refusing to reconsider its dismissal of the complaint for failure to state a claim. See Smalls v. U.S., 471 F.3d 186, 191 (D.C.Cir.2006) (the legal error warranting reversal of a denial of reconsideration under Rule 60(b) must be clear). Because appellant’s notice of appeal was filed more than 60 days after entry of the district court’s June 13, 2006 order dismissing appellant’s complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), the notice of appeal was untimely as to the June 13th order. See Fed. R.App. 4(a)(1)(B).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.